— Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered March 27, 1990, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
There is no merit to defendant’s contention that his 1976 conviction was actually a youthful offender adjudication. Defendant did not challenge the 1976 conviction on that basis in 1982, when he was sentenced as a second felony offender (CPL 400.15 [8]); the minutes of the 1976 sentencing proceeding reflect that defendant was sentenced as a felon; and the certified record that was introduced at the hearing reflects that the 1976 judgment was based on a felony conviction. Furthermore, defendant’s motion to withdraw his plea was properly denied.
Defendant’s argument that trial counsel was ineffective in not challenging the People’s failure to establish the dates of his confinement under the previous convictions is unpreserved. Were we to review in the interest of justice, we would find no merit to defendant’s arguments that the 1976 conviction falls outside the 10-year limit of Penal Law § 70.06 (1) (b) (iv). The 1976 and 1982 convictions were clearly predicate violent felonies under Penal Law § 70.08 (1) (b). Concur — Wallach, J. P., Kupferman, Kassal and Rubin, JJ.